DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Applicant’s Application filed on 12/19/2019.
Claims 1-20 are pending. Claims 1, 9, and 15 are independent.

Priority
Acknowledgment is made of applicant's claim priority to U.S. Provisional Patent Application No. 62/783,263, filed on 12/21/2018.

Information Disclosure Statement
The information disclosure statements filed 6/2/2020 and 7/9/2021 have been considered. The corresponding PTO-1449s have been electronically signed as attached.

Drawings
The drawings, filed 12/19/2019, are considered in compliance with 37 CFR 1.81 and accepted.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 11 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or joint inventor, or for pre-AIA  applicant, regards as the invention.
Both claims 11 and 19 use the term “Redis” cache within the claim. However, as per the specification at [0019] “Redis” appears to be an acronym. Thus, the use the acronym within these claims without defining the acronym in the claims renders the scope of these claims indefinite. Examiner would suggest amending claims 11 and 19 to recite, “Redis (Remote Dictionary Server) cache”.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 8-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

Regarding claim 9, the claim is rejected under 35 U.S.C. 101 because it does not include any explicit recitation of any hardware component, nor do the claims include any component that must be interpreted solely as hardware. The “in-memory content selection graph data store" and “server” are explicitly defined and described in detail in the specification as software components or entirely software implementations. Specifically, the specification as in [0094] describes the system as including “components can comprise an in-memory content selection graph data store.” Then as in [0132} the specification explicitly defines that the terms “component” as well as “system” are intended “to refer to a computer-related entity … wherein the entity can be either hardware, a combination of hardware and software, software, or software in execution.” (Emphasis added). Thus the component of “an in-
Dependent claims 10 and 12-14 do not recite any other structural recitations that would remove claims 10-14 from also being directed to software per se, which does not fall into one of the four statutory categories. Thus, claims 10 and 12-14 are rejected for the same reasons as above with respect to claim 9.
Dependent claim 11 further recites the “in-memory content selection graph data store” comprises “a Redis cache.” However, “a Redis cache” appears to be similarly defined as a “component” of the system, and such components as explained above may be entirely software. Specifically, the specification at [0005] describes that “FIG. 1 is an example block diagram representation of components” and then [0022] further describes that “FIG. 1 is a … representation of an example system 100 in which requests 102 from clients 104 are serviced from an in-memory content selection graph data store 106, e.g., a Redis cache… .” This then indicates that the in-memory content selection graph data store, even when a Redis cache, is still a “component” of the system in Fig. 1 and as in [0132] such components “refer to a computer-related entity … wherein the entity can be … [entirely] software… .” Thus, all the elements of claim 11 are still interpretable as entirely software components. Consequently, when all of the components of claim 11 are software, the claim is directed to software per se, which does not fall into one of the four statutory categories.


Regarding claim 15, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim is directed to "A machine-readable storage medium". Per the specification at [0110]-[0113] describes various forms of mediums including the claimed “machine-readable storage medium.” The specification includes a discussion of a “computer-readable storage medium” with various exemplary types as well as reciting, “machine-readable storage media can be implemented in connection with any method or technology for storage of information such as computer-readable or machine-readable instructions, program modules, structured data or unstructured data.” The specification also states in [0111] that “the terms ‘tangible’ or ‘non-transitory’ herein as applied to storage, memory, or computer-readable media are to be understood to exclude only propagating transitory signals per se and do not relinquish rights to all standard storage, memory that are not only propagating transitory signals per se.” However, none of those terms are recited or applied to the claimed “machine-readable storage medium.” Moreover, there is no explicit definition or limitation on the term “machine-readable storage medium” provided that would exclude signals per se or transitory means from the broadest reasonable interpretation of the term. The exemplary language in the specification is not any form of a specific disavowal that the claimed “machine-readable storage medium” does not include signals per se. 
Thus the broadest reasonable interpretation of “machine-readable storage medium” still includes non-storage and transitory means which are not allowed. See MPEP 2111.01.  When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. 101 as covering non-statutory subject matter.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. 101, Aug. 24, 2009; p. 2.  See also Ex parte Mewherter, 107 USPQ2d 1857 (P.T.A.B. 2013). 

Dependent claims 16-20 inherit the same rejection as in their parent claim 15 as they encompass the same signal per se and must be rejected under 35 U.S.C. 101 as covering non-statutory subject matter.

Regarding claims 1 and 8 the claims are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
At step 1, the claim recites a method comprising steps and therefore is a process.
At step 2A, prong one, the claim recites:
“receiving a request for content selection data”
“in response to the request, selecting an active graph corresponding to the request
“in which the active graph is preloaded into an in-memory selection graph data store and contains information corresponding to the content selection data”
“accessing the information in the active graph”
“returning a response comprising the information”
The limitations of:
“in response to the request, selecting an active graph corresponding to the request” and
“accessing the information in the active graph”

At step 2A, prong two, this judicial exception is not integrated into a practical application. In particular, the claim includes the additional limitations of:
“receiving a request for content selection data”
“in which the active graph is preloaded into an in-memory selection graph data store and contains information corresponding to the content selection data”
“returning a response comprising the information”
First, “an in-memory selection graph data store” is recited at a high-level of generality (i.e., as a generic computer components performing computer functions) such that it amounts no more than mere instructions to apply the exception using a computer (i.e. a computer data CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011). Alternatively, such may also be considered merely selecting data to be manipulated similar to iv. Requiring a request from a user …, Ultramercial, 772 F.3d at 715-16, 112 USPQ2d at 1754. Both of these types of activities are explicitly identified as insignificant extra-solution activity in MPEP 2106.05(g) and correspond to the same type of activity recited in this limitation.
The limitation of “the active graph is preloaded” into storage and “contains information corresponding” to the requested/selected data is also insignificant extra-solution activity as mere data gathering as named in MPEP 2106.05(g) where iv. Obtaining information … CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) is such insignificant extra-solution activity of data gathering. 
Finally, the limitation of “returning a response comprising the information” is also insignificant extra-solution activity as an insignificant application. There is no limitation as to how the response comprising the information is returned, such that the broadest reasonable interpretation includes printing or other such returns. This then falls directly into the insignificant application such as ii. Printing or downloading generated menus (i.e. data) as in Ameranth, 842 F.3d at 1241-42, 120 USPQ2d at 1854-55 which is insignificant application as mere printing or downloading output as a returned response type activities explicitly identified as insignificant extra-solution activity in MPEP 2106.05(g). Accordingly, the additional elements (alone or in combination) do not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea.
At Step 2B:
The claim is directed to an abstract idea. The claim does not include additional elements (alone or in combination) that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to Step 2A prong two, the additional elements considered and the conclusions therein per MPEP 2106.05(a)-(c), (e), (f), and (h) are carried over to step 2B. The elements of using high-level generic computer components to perform the recited operations amounts to no more than mere instructions to apply the exception using a generic computer data store. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The other additional limitations are all MPEP specified and court-identified forms of insignificant extra-solution activity as explained in step 2A per MPEP 2106.05(g).  
Then per MPEP 2106.05(II) re-evaluation is made of additional elements or combination of elements that were considered to be insignificant extra-solution activity per MPEP 2106.05(g).  Considering the factors in MPEP 2106.05(g) the limitations all amount to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015). Further, all of the insignificant extra-solution activity align with explicit MPEP and court identified forms of such necessary data gathering and outputting that are insignificant extra-solution activity. Thus, even when reassessed in this step, the limitations do not provide significantly more than the abstract idea and the claim is ineligible.

Claim 8 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim 8 recites the same abstract ideas as a mental process as identified in claim 1. Claim 8 now recites the i.e., to execution on a generic computer, FairWarning v. Iatric Sys., 839 F.3d 1089, 1094-95, 120 USPQ2d 1293, 1295 (Fed. Cir. 2016) or limiting the abstract ides to specific technological environment of a data type (e.g. graphs and identifiers) as in vi. Limiting the abstract idea of collecting information, analyzing it, and displaying certain results of the collection and analysis to data related to the electric power grid, because limiting application of the abstract idea to power-grid monitoring is simply an attempt to limit the use of the abstract idea to a particular technological environment, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016) are explicitly mere technological field of use limitations. As such, the additional elements in claim 8 do not integrate the abstract idea into a practical application nor provide significantly more. Looking at the limitations of claim 8 as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Similarly, considering the limitations in combination with the additional limitations of the claims above from which it depends also adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. The claim is ineligible.

In terms of claim interpretation per the 2019 Patent Eligibility guidelines and eligibility under 101 for non-rejected claims, Examiner notes:

The conclusion in claim 2 carries over to dependent claims 3 and 4 which do not recite any additional elements that would change the eligibility conclusion.
Claim 5 appears to recite additional elements of specific generation of active graph and  preloading of data structures with a specific data association or mapping in-memory that do not appear to fall into the categories of limitations that fail to integrate the exception into a practical application. The limitation is not merely an application on a computer, but specific data associations created/stored and preloaded. This limitation is not insignificant extra-solution activity but rather goes directly to the specific structural storage and associations of data, which is not mere data gathering, but specific to how the data is structured and arranged within the in-memory data store. This limitation is not a general link to a technological environment or field of use, as it is not a specific type of data content recited, but specific associations and arrangement of data beyond merely linking to a field of use. Thus, the additional elements included in claim 5 appear to at least in combination integrate any abstract idea into a practical application.

Claim 7 appears to recite additional elements of specific generation of active graph and  preloading of data structures with a specific data association or mapping in-memory that do not appear to fall into the categories of limitations that fail to integrate the exception into a practical application. The limitation is not merely an application on a computer, but specific data associations created/stored and preloaded. This limitation is not insignificant extra-solution activity but rather goes directly to the specific structural storage and associations of data, which is not mere data gathering, but specific to how the data is structured and arranged within the in-memory data store. This limitation is not a general link to a technological environment or field of use, as it is not a specific type of data content recited, but specific associations and arrangement of data beyond merely linking to a field of use. Thus, the additional elements included in claim 7 appear to at least in combination integrate any abstract idea into a practical application.
Claim 9, while possibly reciting similar abstract ideas to claim 1 in the “selecting” step of claim 1 paralleling the “determine” step in claim 9 and the “accessing” step of claim 1 paralleling the “access .. to obtain” step of claim 9, the claim appears to recite additional limitations that integrate the abstract idea into a practical application or provide significantly more. Claim 9 appears to recite additional elements of specific preloading of data structures with a specific data association or mapping created in-memory that do not appear to fall into the categories of limitations that fail to integrate the exception into a practical application. The limitation is not merely an application on a computer, but specific data associations created/stored and preloaded. This limitation is not insignificant extra-solution activity but rather goes directly to the specific structural storage and associations of data, which is not mere data gathering, but specific to how the data is structured and arranged within the in-memory data store. This limitation is not a general link to a technological environment or field of use, as it is not a specific type of 
Claim 15 while possibly reciting similar abstract ideas to claim 1 in the “accessing” step of claim 1 paralleling the “accessing” step of claim 15, the claim appears to recite the accessing is done is a different fashion such that it is not capable of performance in the human mind as in claim 1. The “accessing” in claim 1 was broadly recited and not based on any other specific mappings, data, or structure. However, in claim 15 the accessing is based on start time mapped/associated with the content selection graph relative to current time, client-specific information associated with the received request, and a graph node identifier. This specific form of accessing as recited relating to accessing graphs in an “in-memory” data store is not capable of being performed in the human mind. The other limitations do not appear to recite an abstract idea, and thus are eligible. Dependent claims 16-20 do not recite any limitations that are abstract ideas, and thus do not change the conclusion with respect to claim 15.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-6, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Busayarat et al., U.S. Patent Pub. No. 2018/0322176 (hereinafter Busayarat).
Note that Busayarat qualifies as prior art under 35 USC 102(a)(1) as of the publication date of 11/8/2018 which is prior to the effective filing date of the instant application of 12/21/2018. Additionally, while Busayarat does share some common inventors with the instant application, the grace period inventor disclosure exception under 35 USC 102(b)(1)(A) does not apply as per MPEP 2153.01(a) since the instant “application names fewer joint inventors than a publication” (e.g., the application names as joint inventors Lutz, Gay, and Carney, and the publication names as authors Lutz, Gay, Busayarat, B. Furtwangler, and S. Furtwangler), and thus “it would not be readily apparent from the publication that it is by the inventor (i.e., the inventive entity) or a joint inventor and the publication” and is treated as prior art under 35 USC 102(a)(1).

Regarding claim 1, Busayarat teaches:
A method comprising: (See Busayarat at least claim 14, [0017]-[0019] implemented as logic/steps of a method).
receiving a request for content selection data; and (See Busayarat [0030]-[0031] receiving client request for data items as “interface graph” of streamed video data. See also [0022], [0025], [0035]).
in response to the request, selecting an active graph corresponding to the request, in which the active graph is preloaded into an in-memory content selection graph data store and contains information corresponding to the content selection data; (See Busayarat [0030] wherein the request may be satisfied by front-end in-memory cache storing pre-loaded data for responding to client requests, such as REDIS cache. As in [0031] the cached/requested data includes content selection graph for information corresponding to a content selection. See also [0036] cached data is active at least as “not expired” and [0024] graph structured data).
accessing the information in the active graph; and (See Busayarat [0030], [0034], and [0036] accessing the active data (i.e. graph as in [0031]) stored in the front-end cache).
 returning a response comprising the information. (See Busayarat [0031], [0034], and [0036] wherein response returns information as suitable response data structure).

Regarding claim 5 Busayarat as applied above to claim 1, further teaches:
The method of claim 1, further comprising, generating the active graph to map to client-specific information, and preloading the active graph into the in-memory content selection graph data store, (See Busayarat [0034] generalized data is transformed into client-specific data for requesting entity, including as in [0036] the data is pre-loaded as “cached in the appropriate transformed state (e.g., shape and format) that a requesting client needs.” Such that the graph data as in [0026] and [0030]-[0031] is preloaded/cached as generated based on client-specific information. See also [0040] and [0044]-[0045]).
wherein the active graph comprises a graph of a plurality of graphs preloaded into the in-memory content selection graph data store, and wherein the selecting the active graph comprises identifying the active graph from among the plurality of graphs based on client-specific information associated with the request. (See Busayarat as in [0034] and [0036] plurality of cached/preloaded 

Regarding claim 6 Busayarat as applied above to claim 5, further teaches:
The method of claim 5, wherein the identifying the active graph from among the plurality of graphs based on the client-specific information associated with the request comprises identifying the active graph based on at least one of: brand data, channel data, territory data, language data, device type data or software version data. (See Busayarat at least [0044] client specific data used for transformation and response/selection of data for request includes “vendor A” which is brand data, “model type 4” which is device type data, and “software version 2.0” which is software version data, which is at least one of the listed types. See also [0002], device type. [0021]-[0022] client-specific data as version, device type, and state data).

Regarding claim 8, Busayarat as applied above to claim 1 further teaches:
The method of claim 1, wherein the request indicates a graph node identifier corresponding to a graph node in the active graph, (See Busayarat [0031] and [0033] request indicates a graph node and then as in [0035] the data item (i.e. node/graph) is given an identifier “A” or in [0045] the request is with a URN identifier of “requested node data structure.”)
wherein the accessing the information in the active graph comprises using the graph node identifier to locate the graph node, and wherein the returning the response comprising the information comprises obtaining graph node data from the graph node and using at least part of the graph node data as the information. (See Busayarat [0045] and [0049], requested node data structure is .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-4, 7, and 9-20 are rejected as unpatentable over Busayarat in view of Lutz et al., U.S. Patent Pub. No. 2017/0353577 (hereinafter Lutz).
As above with respect to the rejections under 35 USC 102, note that Busayarat qualifies as prior art under 35 USC 102(a)(1) and the grace period inventor disclosure exception under 35 USC 102(b)(1)(A) does not apply as per MPEP 2153.01(a). Further note that Lutz qualifies as prior art under 35 USC 102(a)(1) as of the publication date on 12/7/2017 which is more than one year before the effective filing date of the instant application.

Regarding claim 2 Busayarat in the analogous art of caching and requesting content graph data with client-specific transformation, as applied above to claim 1, further teaches:
The method of claim 1, further comprising, 
preloading the active graph into the in-memory content selection graph data store … wherein the active graph comprises a graph of a plurality of graphs preloaded into the in-memory content selection graph data store, and  (See Busayarat [0030]-[0031] front end in-memory cache storing pre-loaded data for responding to client requests, such as REDIS cache. As in [0031] the cached/requested data includes content selection graph for information corresponding to a content selection. See also [0036] cached data is client specific transformed data (i.e. plurality of graphs) and [0024] graph structured data).
Busayarat does not explicitly teach:
[preloading the active graph into the in-memory content selection graph data store] in association with a start time at which the active graph becomes active, 
wherein the selecting the active graph comprises identifying the active graph from among the plurality of graphs based on a current time.
However, Lutz in the analogous art of cached data with future start times teaches:
 in association with a start time at which the active graph becomes active, (See Lutz [0019]-[0020] caching (i.e. preloading) current and future data as in [0028]-[0030] wherein content identifier (i.e. Movie123) is associated with mappings (i.e. value sets) that relate the identifier to start times, as future time (i.e. start time) of content. See further [0034]-[0037] and See also [0024] maintains current and future data for cache entry to select/determine one set of data over another).
wherein the selecting the active graph comprises identifying the active graph from among the plurality of graphs based on a current time. (See Lutz [0029]-[0030] and [0034]-[0037] wherein the mappings as key relating item identifier to various active content (i.e. graphs) as values is accessed and determined based on “request time” (i.e. current time) whether to return current data or ‘future data’ associated with start time, as the active/current version of the data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lutz with the teaching of Busayarat. One having ordinary skill in the art would have been motivated to combine the mapping association of content identifier with current time version and future time version as in Lutz with the caching and retrieval based on requests of transformed client-specific content data as graphs as in Busayarat in order to preload data of multiple device/client versions in cache for faster streaming and access while protecting the content from access before a start time. This combination then improves streaming content delivery performance by ensuring both that any spikes in demand are met by pre-loading content in a transformed format specific to clients (such that there is less demand on unformatted data) and protects such pre-loaded content from unauthorized early access, by maintaining versions returned to requests based on current and future start times. This improves content delivery, latency, and avoids the need for additional computing capacity for handling spikes at release time of new content. See Lutz 19-20.

Regarding claim 3, Busayarat in view of Lutz as applied above to claim 2 further teaches:
The method of claim 2, wherein the identifying the active graph from among the plurality of graphs based on the current time comprises locating the active graph by determining which graph is associated with a start time that is closest to and before the current time. (See Lutz [0035]-[0037] request returns active data based on current request time and start time relative/closest to that current time, but before that time such that future data is not yet accessible. See also [0019], not accessible before start time, such that closest to and before the start time version is returned. As well as [0047] return current value as closest and before that start time of future value, and [0073]-[0075]).

Regarding claim 4, Busayarat in view of Lutz as applied above to claim 2 further teaches:
The method of claim 2, further comprising maintaining mappings that relate identifiers of respective graphs of the plurality of graphs to respective start times. (See Lutz [0019]-[0020] caching (i.e. preloading) current and future data as in [0028]-[0030] wherein content identifier (i.e. Movie123) is associated with mappings (i.e. value sets) that relate the identifier to start times, as future time (i.e. start time) of content. See further [0034]-[0037] and also [0024] maintains current and future data for cache entry to select/determine one set of data over another).

Regarding claim 7, Busayarat in the analogous art of caching and requesting content graph data with client-specific transformation teaches:
The method of claim 1, further comprising, generating the active graph to map to client-specific information, and preloading the active graph into in-memory content selection graph data store (See Busayarat [0034] generalized data is transformed into client-specific data for requesting entity, including as in [0036] the data is pre-loaded as “cached in the appropriate transformed state 
wherein the active graph comprises a graph of a plurality of graphs preloaded into the in-memory content selection graph data store, and  (See Busayarat as in [0034] and [0036] plurality of cached/preloaded graphs in transformed state in the in-memory cache for responding to requests).
wherein the selecting the active graph comprises identifying the active graph from among the plurality of graphs … based on client-specific information associated with the request. (See Busayarat [0034]-[0036] and as in [0022]-[0026], [0042], and [0044]-[0045] the appropriate client-specific data structure (i.e. graph) is selected to be returned from among the plurality of transformed cached client-specific data structures).
Busayarat does not explicitly teach:
[preloading the active graph into in-memory content selection graph data store] in association with a start time at which the active graph becomes active, 
wherein the selecting the active graph comprises identifying the active graph from among the plurality of graphs based on a current time and based on … information associated with the request.
However, Lutz in the analogous art of cached data with future start times teaches:
[preloading the active graph into in-memory content selection graph data store] in association with a start time at which the active graph becomes active, (See Lutz [0019]-[0020] caching (i.e. preloading) current and future data as in [0028]-[0030] wherein content identifier (i.e. Movie123) is associated with mappings (i.e. value sets) that relate the identifier to start times, as future time (i.e. start time) of content. See further [0034]-[0037] and See also [0024] maintains current and future data for cache entry to select/determine one set of data over another).
wherein the selecting the active graph comprises identifying the active graph from among the plurality of graphs based on a current time and based on … information associated with the request. (First note, Busayarat as above already teaches selection of the transformed cached data based on client-specific information of the request, then as in Lutz [0029]-[0030] and [0034]-[0037] wherein for a requested data item by ID (i.e. the  client-specific transformed data item/graph identified in Busayarat based on client-specific information) Lutz contains for each data item/ID (including a client specific data item) mappings as key relating the item identifier to various active content (i.e. graphs) as values and times. Such mapping is then accessed and to determine and select based on “request time” (i.e. current time) whether to return current data or ‘future data’ associated with start time, as the active/current version of the data item (i.e. the client-specific cached data item)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lutz with the teaching of Busayarat. One having ordinary skill in the art would have been motivated to combine the mapping association of content identifier with current time version and future time version as in Lutz with the caching and retrieval based on requests of transformed client-specific content data as graphs as in Busayarat in order to preload data of multiple device/client versions in cache for faster streaming and access while protecting the content from access before a start time. This combination then improves streaming content delivery performance by ensuring both that any spikes in demand are met by pre-loading content in a transformed format specific to clients (such that there is less demand on unformatted data) and protects such pre-loaded content from unauthorized early access, by maintaining versions returned to requests based on current and future start times. This improves content delivery, latency, and avoids the need for additional computing capacity for handling spikes at release time of new content. See Lutz 19-20.


A system comprising, (See Busayarat Figs. 1 and 2, and claim 1 implemented as a system).
an in-memory content selection graph data store preloaded with a plurality of content selection graphs; (See Busayarat [0030]-[0031] front end in-memory cache storing pre-loaded data for responding to client requests, such as REDIS cache. As in [0031] the cached/requested data includes content selection graph for information corresponding to a content selection. See also [0036] cached data is client specific transformed data (i.e. plurality of graphs) and [0024] graph structured data).
a request handling server coupled to the in-memory content selection graph data store, and (See Busayarat [0029]-[0031] wherein front-end server handles requests and is coupled to the in-memory. And as further in [0027] and [0035] and Fig. 2, the front-end request handling server coupled to in-memory cache store).
and the request handling server configured to receive a request for content selection data from a requesting client, and in response to the request, the request handling server configured to: (See Busayarat [0029]-[0031] receiving client request for data items as “interface graph” of streamed video data. See further [0035]-[0036] and [0043] server handling requests. See also [0022], [0025]).
[generally] determine an active graph among the plurality of content selection graphs; (See Busayarat [0035]-[0036] client specific graph data determined and active as not expired in cached.  See also [0044]-[0045], [0049] requested node data structure is determined based on the requested identifier and client-specific data. See also [0050], [0054], [0070], and [0073]).
 access the in-memory content selection graph data store to obtain information corresponding to the content selection data; and (See Busayarat [0030], [0034], and [0036] accessing the active data (i.e. graph as in [0031]) stored in the front-end cache including as in [0044]-[0045] and [0049], requested 
return a response comprising the information to the requesting client. (See Busayarat [0031], [0034], and [0036] wherein response returns information as suitable response data structure).
Busayarat does not explicitly teach:
[the server] coupled to mappings that relate identifiers of the content selection graphs to respective start times; (But note as in Busayarat [0031], [0033], [0035], [0045] data/graph is associated/identified with an identifier or URN generally but not also with start times).
access the mappings to determine an active graph among the plurality of content selection graphs;
However, Lutz in the analogous art of cached data with future start times teaches:
[the server] coupled to mappings that relate identifiers of the content selection graphs to respective start times;  (See Lutz [0019]-[0020] caching current and future data as in [0028]-[0030] wherein content identifier (i.e. Movie123) is associated with mappings (i.e. value sets) that relate the identifier to start times, as future time (i.e. start time) of content. See further [0034]-[0037] and See also [0024] maintains current and future data for cache entry to select/determine one set of data over another).
access the mappings to determine an active graph among the plurality of content selection graphs; (See Lutz [0029]-[0030] and [0034]-[0037] wherein the mappings as key relating item identifier to various active content (i.e. graphs) as values is accessed and determined based on “request time” (i.e. current time) whether to return current data or ‘future data’ associated with start time, as the active/current version of the data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lutz with the teaching of Busayarat. One having 

Regarding claim 10, Busayarat in view of Lutz as applied above to claim 9 further teaches:
The system of claim 9, wherein the request for the content selection data comprises a graph node identifier representing a graph node in the active graph. (See Busayarat [0031] and [0033] request indicates a graph node and then as in [0035] the data item (i.e. node/graph) is given an identifier “A” or in [0045] the request is with a URN identifier of “requested node data structure.”)

Regarding claim 11, Busayarat in view of Lutz as applied above to claim 9 further teaches:
The system of claim 9, wherein the in-memory content selection graph data store comprises a Redis cache. (See Busayarat [0030] cache for in-memory data is REDIS cache. See also Lutz [0023], and [0059]).

Regarding claim 12, Busayarat in view of Lutz as applied above to claim 9 further teaches:
The system of claim 9, wherein the request is associated with client- specific information, and wherein the request handling server is further configured to select the active graph based on the client-specific information. (See Busayarat as in [0034] and [0036] plurality of cached/preloaded graphs in transformed state in the in-memory cache for responding to requests, and as in [0022]-[0026], [0042], and [0044]-[0045] the appropriate client-specific data structure (i.e. graph) is selected to be returned from among the plurality of transformed cached data structures based on client-specific information in the request).

Regarding claim 13, Busayarat in view of Lutz as applied above to claim 12 further teaches:
The system of claim 12, wherein the client-specific information associated with the request corresponds to at least one of: brand data, channel data, territory data, language data, device type data or software version data. (See Busayarat at least [0044] client specific data used for transformation and response/selection of data for request includes “vendor A” which is brand data, “model type 4” which is device type data, and “software version 2.0” which is software version data, which is at least one of the listed types. See also [0002], device type. [0021]-[0022] client-specific data as version, device type, and state data).

Regarding claim 14, Busayarat in view of Lutz as applied above to claim 9 further teaches:
The system of claim 9, wherein the request is associated with client- specific information, (See Busayarat as in [0034] and [0036] plurality of cached/preloaded graphs in transformed state in the in-memory cache for responding to requests, and as in [0022]-[0026], [0042], and [0044]-[0045] the appropriate client-specific data structure (i.e. graph) is selected to be returned from among the plurality of transformed cached data structures based on client-specific information in the request).
wherein the active graph comprises a graph of an active graph set associated with a common start time, and (See Lutz [0029] same (i.e. common) time including start time and expiration time applies to “collection of data items” (i.e. graph sets) and active collection/set is determined based on common start time). 
wherein the request handling server is further configured to select the active graph from the active graph set based on the client- specific information. (See Busayarat as in [0034] and [0036] plurality of cached/preloaded graphs (i.e. graph set) in transformed state in the in-memory cache for responding to requests, and as in [0022]-[0026], [0042], and [0044]-[0045] the appropriate client-specific data structure (i.e. graph) is selected to be returned from among the plurality of transformed cached data structures based on client-specific information in the request. In view of Lutz as above, this selection could only be of active/current time graphs/data and thus is selected from the active graph set).

Regarding claim 15, Busayarat in the analogous art of caching and requesting content graph data with client-specific transformation teaches:
A machine-readable storage medium, comprising executable instructions that, when executed by a processor, facilitate performance of operations, the operations comprising: (See Busayarat [0111]. and claim 19 implemented as a machine readable medium with instructions executed by a processor).
maintaining content selection graphs in an in-memory content selection graph data store … (See Busayarat [0030]-[0031] front end in-memory cache storing pre-loaded data for responding to client requests, such as REDIS cache. As in [0031] the cached/requested data includes content selection graph for information corresponding to a content selection. See also [0036] cached data is client specific transformed data (i.e. plurality of graphs) and [0024] graph structured data).
receiving a request to return content selection data, (See Busayarat [0029]-[0031] receiving client request for data items as “interface graph” of streamed video data. See further [0035]-[0036] and [0043] server handling requests. See also [0022], [0025]) in which the request comprises a graph node identifier of a content selection graph node (See Busayarat [0031] and [0033] request indicates a graph node and then as in [0035] the data item (i.e. node/graph) is given an identifier “A” or in [0045] the request is with a URN identifier of “requested node data structure.”) and the request is associated with client-specific information; and (See Busayarat as in [0034] and [0036] and [0022]-[0026], [0042], and [0044]-[0045] client-specific information included in the request).
in response to the request, accessing graph node data in a content selection graph … (See Busayarat [0030], [0034], and [0036] accessing the active data (i.e. graph as in [0031]) stored in the front-end cache including as in [0044]-[0045] and [0049], requested node data structure is accessed and returned from a data location based on the identifier. See also [0050], [0054], [0070], and [0073]) based on the client-specific information, (See Busayarat as in [0034] and [0036] plurality of cached/preloaded graphs in transformed state in the in-memory cache for responding to requests, and as in [0022]-[0026], [0042], and [0044]-[0045] the appropriate client-specific data structure (i.e. graph) is selected to be returned from among the plurality of transformed cached data structures based on client-specific information in the request for the data requested by identifier) and based on the graph node identifier; and (See Busayarat [0045] and [0049], requested node data structure is accessed and returned from a data location based on the identifier. See also [0050], [0054], [0070], and [0073]).
returning information corresponding to the graph node data. (See Busayarat [0031], [0034], and [0036] wherein response returns information as suitable response data structure of graph node data).
Busayarat does not explicitly teach:
 in association with respective start times that indicates when the respective graphs become active; (But note as in Busayarat [0031], [0033], [0035]-[0036], [0045] data/graph is associated/identified with an identifier or URN and is in a client-specific transformed structure generally but not also with start times).
[in response to the request, accessing graph node data in a content selection graph additionally} based on a start time associated with the content selection graph relative to a current time,
However, Lutz in the analogous art of cached data with future start times teaches:
[maintaining content selection graphs in an in-memory content selection graph data store] in association with respective start times that indicates when the respective graphs become active; (See Lutz [0019]-[0020] caching current and future data as in [0028]-[0030] wherein content identifier (i.e. Movie123) is associated with mappings (i.e. value sets) that relate the identifier to start times, as future time (i.e. start time) of content becoming active. See further [0034]-[0037] and See also [0024] maintains current and future data for cache entry to select/determine one set of data over another).
[in response to the request, accessing graph node data in a content selection graph additionally} based on a start time associated with the content selection graph relative to a current time, (First note, Busayarat as above already teaches selection of the transformed cached data based on client-specific information of the request and the identifier of the data/graph/node, then as in Lutz [0029]-[0030] and [0034]-[0037] wherein for a requested data item by ID (i.e. the  client-specific transformed data item/graph identified in Busayarat based on client-specific information and an identifier) Lutz contains for each data item/ID (including a client specific data item with a content ID) mappings as key relating the item identifier to various active content (i.e. graphs) as values and times. Such mapping is then accessed and to determine and select based additionally on “request time” (i.e. current time) whether to return current data or ‘future data’ associated with start time, as the active/current version of the data item (i.e. the client-specific cached data item)).


Regarding claim 16, Busayarat in view of Lutz as applied above to claim 15 further teaches:
The machine-readable storage medium of claim 15, wherein the accessing the graph node data in the content selection graph based on the start time associated with the content selection graph relative to a current time comprises accessing a mapping of start times to graph identifiers to select the content selection graph. (See Lutz [0029]-[0030] and [0034]-[0037] wherein the mappings as key relating item identifier to various active content (i.e. graphs) as values is accessed and determined based on “request time” (i.e. current time) whether to return current data or ‘future data’ associated with start time, as the active/current version of the data).

Regarding claim 17, Busayarat in view of Lutz as applied above to claim 15 further teaches:
The machine-readable storage medium of claim 15, wherein the accessing the graph node data in the content selection graph based on the start time associated with the content selection graph relative to a current time comprises accessing a mapping of start times-to-graph identifiers and client-specific information to select the content selection graph. (First note, Busayarat teaches selection of the transformed cached data based on client-specific information of the request and the identifier of the data/graph/node, then as in Lutz [0029]-[0030] and [0034]-[0037] wherein for a requested data item by ID (i.e. the  client-specific transformed data item/graph identified in Busayarat based on client-specific information and an identifier) Lutz contains for each data item/ID (including a client specific data item with a content ID) mappings as key relating the item identifier to various active content (i.e. graphs) as values and times. Such mapping is then accessed and to determine and select based additionally on “request time” (i.e. current time) whether to return current data or ‘future data’ associated with start time, as the active/current version of the data item (i.e. the client-specific cached data item)).

Regarding claim 18, Busayarat in view of Lutz as applied above to claim 15 further teaches:
The machine-readable storage medium of claim 15, wherein the accessing the graph node data in the content selection graph based on the start time associated with the content selection graph relative to a current time comprises accessing mappings of start times-to-respective graph identifiers to select an active graph node set, and (See Lutz [0029]-[0030] same (i.e. common) time including start time and expiration time applies to “collection of data items” (i.e. graph sets) and active collection/set is determined based on common start time and mappings of start times to content/graph identifiers. See also [0034]-[0036]).
using the client-specific information to select the content selection graph from the active graph node set.  (See Busayarat as in [0034] and [0036] plurality of cached/preloaded graphs (i.e. graph 

Regarding claim 19, Busayarat in view of Lutz as applied above to claim 15 further teaches:
 The machine-readable storage medium of claim 15, wherein the in- memory content selection graph data store comprises a Redis cache, and (See Busayarat [0030] cache for in-memory data is REDIS cache. See also Lutz [0023], and [0059]).
wherein the accessing the graph node data comprises using Redis commands. (See Lutz [0059] REDIS cache operations/commands are used to access data (i.e. graph nodes) in REDIS cache).

Regarding claim 20, Busayarat in view of Lutz as applied above to claim 15 further teaches:
The machine-readable storage medium of claim 15, wherein the maintaining the content selection graphs comprises maintaining prebuilt response information corresponding to the graph node data in the content selection graphs, and (See Busayarat [0036] prebuilt (i.e. transformed state) response structure data is cached in in-memory cache as in [0030], including as in [0031] and [0024]-[0026] for graph node. See also [0038]).
wherein the returning the information corresponding to the graph node data comprises returning the prebuilt response information. (See Busayarat [0034]-[0036] wherein requested data (i.e. graph node data) is returned from the cache as prebuilt/transformed response information. See also [0073] retrieves previously built data set from cache)


Conclusion
Examiner has cited particular columns, line numbers, references, or figures in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses to fully consider the references in entirety, as potentially teaching all or part of the claimed invention. See MPEP §§ 2141.02 and 2123.

The prior art made of record:
US2018/0322176
US2017/0353577

The pertinent prior art made of record but not relied upon for the rejections:
US2020/0137443 (See Abstract pre-positioning streaming data content for future and [0084]-[0086] wherein pre-positioned data is configured for release date unlocking or start time).
US2013/0254815 (See Abstract pre-caching data in content delivery network and [0053] pre-loading content in off peak hours).
US2017/0177333 (See Abstract and [0004] managing multiple client-specific data versions).
US2018/0349368 (See Abstract and [0019], [0029], [0034], and [0040] relating to graph nodes corresponding to IDs for content including front-end cache preloading).
US20170103553 (See Abstract and [0006], [0024]-[0026], and [0054]-[0056] relating to graph content data store, including placeholder for future/delay data based on ID requested).
US2018/0365155 (See Abstract and [0026] prevent incorrect pre-cached data based on expiration and removal).
US2003/0110297 (See Abstract transforming multimedia data for different client-specific device types).
US2016/0034306 (See Abstract and [0054]-[0060] graph-based video streaming including client-specific information in request).
US2017/0302575 (See Abstract and [0102]-[0106] pre-loading content to prevent spike in demand on release  of new content).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID T BROOKS whose telephone number is (571)272-3334.  The examiner can normally be reached on Monday - Friday 5:30AM to 2:00PM Eastern Time. Examiner email address is DAVID.BROOKS@USPTO.GOV
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. Applicant may also email examiner at DAVID.BROOKS@USPTO.GOV for scheduling purposes.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 

/David T. Brooks/Primary Examiner, Art Unit 2156      
8/5/2021